Citation Nr: 0941598	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  09-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear.

2.  Entitlement to an increased compensable rating for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the RO in St. Louis, 
Missouri that denied service connection for hearing loss of 
the left ear, and denied an increase in a noncompensable 
rating for hearing loss of the right ear.  A personal hearing 
was held before the undersigned Veterans Law Judge in 
September 2009.

Although it appears that the RO has reopened the previously 
denied claim for service connection for hearing loss of the 
left ear, regardless of how the RO ruled on the question, the 
Board must determine for purposes of jurisdiction whether 
there is new and material evidence sufficient to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for hearing 
loss of the left ear and to an increased rating for hearing 
loss of the right ear are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied service 
connection for hearing loss of the left ear.  The Veteran was 
notified of the decision in May 1997 and he did not appeal.

2.  Evidence associated with the claims file since the RO's 
May 1997 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss of the left ear, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1997 rating decision denying service 
connection for hearing loss of the left ear is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  Some of the evidence received since the RO's May 1997 
denial is new and material, and the claim for service 
connection for hearing loss of the left ear is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.   

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Service connection for hearing loss of the left ear was 
previously denied in May 1997, on the basis that the evidence 
showed that the Veteran's hearing loss of the left ear 
existed prior to service and was not aggravated by service.

Evidence associated with the claims file at the time of the 
May 1997 decision included: service treatment records which 
reflect that bilateral hearing loss was noted on entrance and 
separation medical examinations.  Audiometric testing on 
entrance examination in December 1963 revealed right ear 
decibel thresholds of 15, 5, 5, 25, and 50, and left ear 
decibel thresholds of 15, 10, 35, 60, and 65, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz (converted to current ISO standards).  The examiner 
diagnosed deafness.  Audiometric testing on separation 
examination in December 1967 revealed right ear decibel 
thresholds of 20, 10, 40, 60, and 65, and left ear decibel 
thresholds of 20, 10, 25, 40, and 55, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The 
examiner diagnosed bilateral hearing loss, existing prior to 
entry into service.

Evidence on file at the time of the prior May 1997 rating 
decision also included service treatment records reflecting 
treatment for aseptic meningitis in November and December 
1966, and VA examination reports dated in March and April 
1997 reflecting bilateral sensorineural hearing loss.

Evidence associated with the claims folder after the May 1997 
decision includes:  the Veteran's statements to the effect 
that his in-service meningitis may have damaged his hearing, 
VA treatment records from 2004 to 2008 reflecting hearing 
loss, a report of a May 2008 VA audiological examination, and 
the hearing transcript from the September 2009 Board hearing.

Some of this evidence is neither cumulative nor redundant of 
the evidence previously of record.  Furthermore, it relates 
to an unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the Veteran's hearing 
loss and his military service.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Thus, the Board finds that new and material evidence 
has been submitted, and the claim for service connection for 
hearing loss of the left ear is reopened.


ORDER

New and material evidence to reopen the claim of service 
connection for hearing loss of the left ear has been 
presented; to this extent, the appeal is granted.


REMAND

As the claim for service connection for hearing loss of the 
left ear has been reopened, de novo consideration of the 
claim on appeal is appropriate.


As noted above, the Veteran's claim for service connection 
for hearing loss of the left ear was previously denied on the 
basis that the disability existed prior to service.  The 
Veteran contends that he was unaware of any hearing loss 
prior to service.  

In this regard, the Board notes that governing law and 
regulation provides that a veteran will be presumed to have 
been in sound condition when examined, accepted, and enrolled 
in service, except as to defects, infirmities, or disorders 
noted at entrance into service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable (obvious or manifest) evidence 
demonstrating that an injury or disease existed prior to 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  As noted above, decreased 
bilateral hearing acuity was noted on entrance examination in 
1963.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

While the Veteran has reported a history of hearing loss of 
the left ear since service, and currently has hearing loss of 
the left ear, there is no competent medical opinion 
specifically linking any current hearing loss of the left ear 
to service.  After a review of the file, the Board finds that 
another VA examination is warranted to determine whether the 
Veteran's preexisting hearing loss of the left ear was 
aggravated by service, including by in-service meningitis or 
other events of service.  The examiner should also determine 
the etiology of any current hearing loss of the left ear.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has reported ongoing treatment at the Outpatient 
Clinic in Cameron, Missouri, and at the Kansas City, Missouri 
VA Medical Center (VAMC).  Pertinent medical records should 
be obtained from these facilities.  38 U.S.C.A. § 5103A(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Finally, the Board finds that the issue of entitlement to an 
increased rating for service-connected hearing loss of the 
right ear is inextricably intertwined with the issue of 
service connection for hearing loss of the left ear, in light 
of governing rating criteria which provide that the rating of 
the service-connected right ear is based in part on whether 
his hearing loss of the left ear is service-connected.  See 
38 C.F.R. § 4.85(f).  Hence, adjudication of the issue of 
entitlement to an increased rating for hearing loss of the 
right ear is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Kansas City, 
Missouri VAMC and the Cameron, Missouri, 
VA outpatient clinic all records of 
evaluation and/or treatment for hearing 
loss dated since January 2008.  All 
records and/or responses should be 
associated with the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any hearing loss of the left ear and the 
current severity of the right ear hearing 
loss.  Audiological testing should be 
performed on both ears.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on the examination and review of the 
record, the examiner is asked to answer 
the following questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran 
had hearing loss of the left ear that 
existed prior to his entry onto active 
duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(c) If the answer is no, is it at least 
as likely as not (50 percent probability 
or higher) that the current hearing loss 
of the left ear was incurred or is 
related to service, to include 
meningitis?

(d)  The examiner should include a 
description of the functional effects 
caused by the Veteran's hearing loss 
disability.    

A rationale for all opinions expressed 
should be provided. If the examiner 
cannot reach a conclusion without 
resorting to speculation, it should be so 
stated in the examiner's report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the Veteran's claims remain 
denied, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


